Motion for leave to appeal as a poor person granted insofar as to permit the proceeding to be heard on the original record, without printing the same, and upon typewritten or mimeographed petitioner’s points, upon condition that the petitioner serves one copy of the typewritten or mimeographed petitioner’s points on the Corporation Counsel of the City of New York and files 6 typewritten or 19 mimeographed copies of petitioner’s points, together with the original record, with this court on or before January 3, 1961, with notice of argument for the February 1961 Term of this court, said proceeding to be argued or submitted when reached. Concur — Botein, P. J., Breitel, Stevens, Eager and Noonan, JJ.